Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the reference to us as “Experts” in the Registration Statement of Kurrant Mobile Catering, Inc. on Form SB-2, and the incorporation by reference in this Registration Statement of my report dated of my report dated December XX, 2007 (included in exhibits to such registration statement) on the financial statements of Kurrant Mobile Catering, Inc. as of November 30, 2007 and for the period from October 15, 2007 (inception) through November 30, 2007. Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado December 12, 2007
